Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the control unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “basically constant” in line 3. It’s ambiguous as what is considered basic? It is unclear what constitutes being basic constant. 
Claim 4, which is dependent on the rejected claim 3, is similarly rejected for its dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn (GB 2578559 A).

In figure 1, Quinn discloses a transmission unit (transmission system 2) for an electric vehicle comprising:

Regarding claim 1, a transmission output shaft (7);
a first electric motor (second electric motor M2) having a first output shaft (second input shaft 5) that can be coupled (operatively coupled via third gear train 21 or fourth gear train 27) with the transmission output shaft (output 
wherein a first clutch element (second gear selector assembly 39) is arranged between the first gear set (15) and the transmission output shaft (7) and a second clutch element (37) is arranged between the second gear set (9) and the transmission output shaft (7); 
and a second electric motor (first electric motor M1) having a second output shaft (first input shaft 3) coupled with the transmission output shaft (7) via a third gear set (21).
Regarding claim 2, Quinn discloses the transmission unit (2) wherein the first and second clutch elements (39 and 36 respectively) comprise or consist of dog clutches or synchronizer clutches (pg. 25, lines 25-27, dog type selector assembly).
Regarding claim 3, Quinn discloses the transmission unit (7) further comprising a controller (electronic controller) configured to control the first and second electric motors (M2 and M1, respectively)  and to perform a gear shift, wherein the control unit is configured to synchronize the first or second electric motor (M2 and M1, respectively) with a next gear ratio and to engage or disengage the first or second clutch element (39 and 37, respectively) when the first or second motor (M2 and M1, respectively) has been synchronized (pg. 18, lines 2-18,).
Regarding claim 5, Quinn discloses the transmission unit (7) wherein the controller (electronic controller) is configured to control the first and second electric motors (M2 and M1, respectively) and the first and second clutch elements (39 and 37, respectively) such that a transmission output torque of the transmission output shaft (7) 
Regarding claim 6, Quinn discloses the transmission unit (7) wherein the first and second clutch elements (39 and 37, respectively) are spring applicable (Fig. 2, gear selector assembly, 80 is helical springs).
Regarding claim 8, Quinn discloses a control method for controlling a transmission unit (7) to perform a gear shift from a first gear set to a second gear set, comprising: 
controlling a first electric motor (M2) to decrease a first torque to zero (pg 18, lines 19-21);
 controlling a second electric motor (M1) to increase a second torque to fully or partially compensate the decrease of the first torque (pg. 18, lines 22-28, pg. 19, lines 1-2); 
controlling a first clutch element to disengage from the first gear set when the first torque is zero (pg. 18, lines 19-21). During a gear shift, a clutch must be disengaged and can be done during the shift type (see fig. 6 the first synchronizer is disengaged and M2 is inactive to be reduced to zero); 
controlling the first electric motor (M2) to synchronize with a gear ratio of the second gear set (pg. 18, lines 2-3); 
controlling a second clutch element (37) to engage with the second gear set when the first electric motor (M2) has been synchronized with the gear ratio of the second gear set (pg. 18, lines 8-18); 
controlling the first electric motor (M2) to increase the first torque (pg. 18, lines 22-28, pg. 19, lines 1-2); 
and controlling the second electric motor (M1) to decrease the second torque (pg. 18, lines 19-21).
Regarding claim 9, Quinn discloses the control method wherein second electric motor is controlled according to a vehicle speed reference (pg. 12, lines 12-23, motors are controlled during high acceleration…or at cruising at high speed).
Regarding claim 10, Quinn discloses the control method wherein first electric motor is controlled according to a torque reference (pg. 12, lines 12-23, torque can be selectively provided from the motors). 
Regarding claim 11, Quinn discloses the control method where the synchronizing includes equalizing speed of the second gear set and a speed of the second clutch element (pg. 18, lines 2-18). The motor is synchronizing to the speed of the new gear. As a result, the speed of the second gear set and second clutch element will be equalized in speed to be able to synchronized to the speed of a new gear. 
Regarding claim 12, Quinn discloses the control method where the second clutch element (37) is a dog clutch (pg. 25, lines 25-27, dog type selector assembly).
Regarding claim 13, Quinn discloses the control method where the first clutch element (39) is a dog clutch (pg. 25, lines 25-27, dog type selector assembly).
Regarding claim 14, Quinn discloses the control method where the transmission unit (7) is controlled via a controller (pg. 18, lines 13-18, electronic controller). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Morita et al. (US 20190283612 A1); hereinafter, Morita.
Regarding claim 4, Quinn discloses the transmission unit wherein the controller is adapted to synchronize the first and electric motors.
However, Quinn does not disclose the transmission unit further comprising a first angular position sensor to detect an angular position of the first electric motor, a second angular position sensor to detect an angular position of the second electric motor, wherein the controller is adapted to synchronize the first and second electric motors using the detected angular positions of the first and second electric motors.
Morita teaches the transmission unit (fig. 2) further comprising a first angular position sensor (first rotation angle detector 91) to detect an angular position of the first electric motor (first motor 11), a second angular position sensor (second rotation angle detector 92) to detect an angular position of the second electric motor (second motor 12), wherein the controller is adapted to synchronize the first and second electric motors using the detected angular positions of the first and second electric motors (paragraph [0143]) for the purpose of achieving predictable results of detecting electric motor speed 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the angular position sensors of Morita to the transmission unit of Quinn for the purpose of achieving predictable results of detecting electric motor speed and synchronizing the speeds would require knowing what the actual speeds are to synchronize to. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Herb (US 2019/0131851 A1).
Regarding claim 7, Quinn discloses the transmission unit (7) wherein there is a first and second electric motors (M2 and M1, respectively).
However, Quinn does not disclose the first the first and second electric motors are connected to a common cooling system to share a thermal load produced during operation of the first and second electric motors.
Herb teaches the first and second electric motors (516A and 516B, respectively) are connected to a common cooling system (split-flow coolant system 600) to share a thermal load produced during operation of the first and second electric motors (Fig. 9) for the purpose of allowing multiple motors and an associated inverter to be cooled by a single cooling system for saving component costs, maintenance costs, and saving a number of complex assembly steps (paragraph [0022], lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the split-flow coolant system of Herb .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102018222251 A1 teaches a transmission unit for an electric vehicle with two motors and clutches.
DE 102019209985 A1 teaches another transmission unit for an electric vehicle with two motors and clutches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656